YEGAN, J.
— I respectfully dissent. The result reached by the majority has all of the hallmarks of fairness. It is also consistent with administrative and judicial economy. Were I in the California State Legislature, I would vote for a bill that authorizes administrative law judges to award interest on retroactive payments for in-home supportive services.
*758However, “[w]e do not sit as a ‘super-legislature.’ [Citation.]” (Unzueta v. Ocean View School Dist. (1992) 6 Cal.App.4th 1689, 1698 [8 Cal.Rptr.2d 614].) The judiciary should not use its power to “add” provisions to the Welfare and Institutions Code. (Id. at p. 1699.) The Attorney General and the trial court have recognized this principle. The majority, however, under the guise of statutory construction hold that the administrative law judge may award interest. In my view, there is nothing to construe. The Legislature has not given administrative law judges the power to award interest.
In Zetterberg v. State Dept. of Public Health, (1974) 43 Cal.App.3d 657, 663 [118 Cal.Rptr. 100], the Court of Appeal warned against the very action taken by the majority: “It would violate the doctrine of separation of powers if the courts in such a situation, under the guise of declaratory relief, made pronouncements in a field reserved to legislative or executive discretion.” I would follow the admonition of Zetterberg. The remedy is with the Legislature.
“ ‘It is a settled principle that administrative agencies have only such powers as have been conferred upon them, expressly or by implication, by constitution or statute.’ [Citation.] An administrative agency, therefore, must act within the powers conferred upon it by law and may not validly act in excess of such powers. [Citation.] When an administrative agency acts in excess of the powers conferred upon it, its action is void. [Citations.]” (B. W. v. Board of Medical Quality Assurance (1985) 169 Cal.App.3d 219, 233-234 [215 Cal.Rptr. 130].) Welfare and Institutions Code section 10950 et seq., even when coupled with Civil Code section 3287, subdivision (a), does not confer upon an administrative law judge the power to award interest in a Department of Social Services hearing.
The majority’s reliance on Walnut Creek Manor v. Fair Unemployment & Housing Co. (1991) 54 Cal.3d 245 [284 Cal.Rptr. 718, 814 P.2d 704] is misplaced. That case involved an awarded under the Fair Employment and Housing Act (FEHA). (Gov. Code, § 28249 et seq.) The FEHA, modeled after title VIII of the federal Civil Rights Act of 1968, authorized awards for compensatory damages and penalties in housing discrimination cases. (54 Cal.3d at p. 255, and fn. 4.) The court held that the Fair Employment and Housing Commission was vested with broad authority to order the payment of actual damages, interest, restitution, and other forms of affirmative or prospective relief. (Id. at p. 257; see also Gov. Code, § 12997, subd. (a)(2).) Here, the statutory scheme is more limited in scope. Administrative law judges conducting hearings on social services claims have no express or implied authority to award “restitutive” damages or interest. (Welf. & Inst. Code, § 10954.)
*759Nothing in Tripp v. Swoap (1976) 17 Cal.3d 671 [131 Cal.Rptr. 789, 552 P.2d 749], relied upon by appellants and the majority, says that an administrative law judge may award interest. There, the California Supreme Court held “. . . that where a recipient of welfare benefits is adjudged entitled to retroactive payment of benefits pursuant to the statutory obligation of the state, such recipient is entitled to an award of prejudgment interest at the legal rate from the time each payment becomes due.” (Id. at p. 685.) The Supreme Court directed the trial court, not the administrative law judge, to award interest. (Id. at p. 685.) “[Cjases are not authority for propositions not considered.” (Fricker v. Uddo & Taormina Co. (1957) 48 Cal.2d 696, 701 [312 P.2d 1085].)
The majority’s best argument is the sweeping language of Lentz v. McMahon (1989) 49 Cal.3d 393, 404 [261 Cal.Rptr. 310, 777 P.2d 83]. There the Supreme Court said: “The Legislature’s designation of the hearing as the only forum for public-benefits claims supports the view that it intended all potential issues affecting such claims to be raised in that forum.” This obiter dicta, however, is a rather nebulous foundation for adding language to an otherwise comprehensive statutory scheme.
The majority have reached out to decide the issue by finding that appellant is an aggrieved party. The analysis is questionable. An appellate court should not strain to keep an appeal alive and stretch the law to achieve a desirable result. I would exercise judicial restraint (Unzueta v. Ocean View School Dist., supra, 6 Cal.App.4th at p. 1700), affirm the judgment, and suggest that appellant ask the Legislature to add the provision to the statutory scheme.
Respondents’ petition for review by the Supreme Court was denied September 29, 1994. Kennard, J., and Baxter, J., were of the opinion that the petition should be granted.